DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pg. 7, filed 03/02/2021, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Priority
This application claims priority U.S. Application No. 15/800,339 filed on 11/01/2017.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jared Montanaro on 03/05/2021.
1. A method of fabrication of an electro-optical device, the method comprising: forming an active region of the electro-optical device, said region comprising a stack of III-V semiconductor gain materials stacked along a stacking direction z, the active region formed as a slab having several lateral surface portions, each extending parallel to said stacking direction z; and selectively re-growing two paired elements, including: a pair of doped layers of III-V semiconductor materials, comprising an n-.

Allowable Subject Matter
Claims 1, 4, and 6-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pg. 7, filed 03/02/2021, with respect to amended claim 1 have been fully considered and are persuasive. There is no better prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/05/2021